DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This action is in response to the applicant’s filing on February 11, 2021.  Claims 1 – 13 are pending and examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 11, 2021 has been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and 103 (or as subject to pre-AIA  35 U.S.C. § 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2019/0276045 A1 to CHOW et al. (herein after "Chow").
As to Claim 1,
Chow discloses a travel control apparatus configured to control a travel of a vehicle so as to travel along a target path (see at least Fig. 1 and ¶0024, Chow teaches a boosting system 100 which comprises a travel control apparatus that travels along a path based upon a vehicle 102's V2X communication with traffic infrastructure 104 (traffic light) as the vehicle 102 enters an on-ramp and / or is merging into traffic on multi-lane highway), comprising 
an electronic control unit including a microprocessor and a memory connected to the microprocessor, wherein the microprocessor (see at least Fig. 1 and ¶0032, Chow discloses ECU 116 which comprises a processor and memory 118) is configured to perform: 
acquiring a change schedule information of a traffic light installed over each of a plurality of merge lanes that merge with a main line and configured to be able to change an indication form between a first indication form permitting the vehicle to merge with the main line (see at least ¶0026, Chow discloses traffic infrastructure 104 which includes a traffic light and / or ramp meter positioned at the on-ramp to a highway where the ramp meter provides change schedule information over a plurality of merge lanes that merge with a main line and where ramp meter change schedule continuously (communicates an  indication form instruction), transitioning between a variety of signals, such a red light, a yellow light, and a green light) and 
a second indication form instructing the vehicle to stop before a stop line (see at least ¶0026, Chow discloses traffic infrastructure 104 which visually communicates a second indication form instruction the vehicle to stop before a stop line (red ramp meter signal light)); 
determining a merge lane on which the vehicle travels among the plurality of merge lanes, based on the change schedule information of a traffic light located in a travel direction of the vehicle (see at least Figs. 1, 3, ¶0027 - ¶0031, ¶0047, and ¶0052, Chow teaches  inputting real-time traffic information provided by third party servers and external databases 106 into traffic infrastructure 104, wherein traffic infrastructure 104 utilizes traffic condition information comprising density and movement / flow of other vehicles on highway on-ramp while considering typical traffic congestion schedule (hours) and subsequently provided to the vehicle 102 through wireless network 108 to determine a lane which the vehicle travels); and 
generating a target path of the vehicle leading to the stop line of the merge lane.  (See at least Figs. 1, 3, ¶0027 - ¶0031, ¶0047, and ¶0052, Chow teaches  inputting real-time traffic information provided by third party servers and external databases 106 into traffic infrastructure 104, wherein traffic infrastructure 104 utilizes traffic condition information comprising density and movement / flow of other vehicles on highway on-ramp while considering typical traffic congestion schedule (hours) and subsequently provided to the vehicle 102 through wireless network 108, generating a target path of the vehicle leading to the stop line of the merge lane).
As to Claim 7,
Chow discloses a travel control apparatus configured to control a travel of a vehicle so as to travel along a target path (see at least Fig. 1.  

    PNG
    media_image1.png
    686
    949
    media_image1.png
    Greyscale

See ¶0024, Chow teaches a boosting system 100 which comprises a travel control apparatus that travels along a path based upon a vehicle 102's V2X communication with traffic infrastructure 104 (traffic light) as the vehicle 102 enters an on-ramp and / or is merging into traffic on multi-lane highway), comprising 
an electronic control unit including a microprocessor and a memory connected to the microprocessor, wherein the microprocessor (see at least Fig. 1 and ¶0032, Chow discloses ECU 116 which comprises a processor and memory 118) is configured to function as: 
an acquisition unit configured to acquire a change schedule information of a traffic light installed over each of a plurality of merge lanes that merge with a main line and configured to be able to change an indication form between a first indication form permitting the vehicle to merge with the main line (see at least ¶0026, Chow discloses traffic infrastructure 104 which includes a traffic light and / or ramp meter positioned at the on-ramp to a highway where the ramp meter provides change schedule information over a plurality of merge lanes that merge with a main line and where ramp meter change schedule continuously (communicates an  indication form instruction), transitioning between a variety of signals, such a red light, a yellow light, and a green light) and 
a second indication form instructing the vehicle to stop before a stop line (see at least ¶0026, Chow discloses traffic infrastructure 104 which visually communicates a second indication form instruction the vehicle to stop before a stop line (red ramp meter signal light)); 
a determination unit configured to determine a merge lane on which the vehicle travels among the plurality of merge lanes, based on the change schedule information of a traffic light located in a travel direction of the vehicle (see at least Figs. 1 and 3.  

    PNG
    media_image2.png
    667
    970
    media_image2.png
    Greyscale

See ¶0027 - ¶0031, ¶0047, and ¶0052, Chow teaches  inputting real-time traffic information provided by third party servers and external databases 106 into traffic infrastructure 104, wherein traffic infrastructure 104 utilizes traffic condition information comprising density and movement / flow of other vehicles on highway on-ramp while considering typical traffic congestion schedule (hours) and subsequently provided to the vehicle 102 through wireless network 108 to determine a lane which the vehicle travels); and 
a path generation unit configured to generate a target path of the vehicle leading to the stop line of the merge lane.  (See at least Figs. 1, 3, ¶0027 - ¶0031, ¶0047, and ¶0052, Chow teaches  inputting real-time traffic information provided by third party servers and external databases 106 into traffic infrastructure 104, wherein traffic infrastructure 104 utilizes traffic condition information comprising density and movement / flow of other vehicles on highway on-ramp while considering typical traffic congestion schedule (hours) and subsequently provided to the vehicle 102 through wireless network 108, generating a target path of the vehicle leading to the stop line of the merge lane).
As to Claim 13,
Chow discloses a travel control method of a travel control apparatus configured to control a travel of a vehicle so as to travel along a target path, the travel control method (see at least Fig. 1 and ¶0024, Chow teaches a method wherein a boosting system 100 which comprises a travel control apparatus that travels along a path based upon a vehicle 102's V2X communication with traffic infrastructure 104 (traffic light) as the vehicle 102 enters an on-ramp and / or is merging into traffic on multi-lane highway) comprising: 
acquiring a change schedule information of a traffic light installed over each of a plurality of merge lanes that merge with a main line and configured to be able to change an indication form between a first indication form permitting the vehicle to merge with the main line (see at least ¶0026, Chow discloses traffic infrastructure 104 which includes a traffic light and / or ramp meter positioned at the on-ramp to a highway where the ramp meter provides change schedule information over a plurality of merge lanes that merge with a main line and where ramp meter change schedule continuously (communicates an  indication form instruction), transitioning between a variety of signals, such a red light, a yellow light, and a green light) and 
a second indication form instructing the vehicle to stop before a stop line (see at least ¶0026, Chow discloses traffic infrastructure 104 which visually communicates a second indication form instruction the vehicle to stop before a stop line (red ramp meter signal light)); 
determining a merge lane on which the vehicle travels among the plurality of merge lanes, based on the change schedule information of a traffic light located in a travel direction of the vehicle (see at least Figs. 1, 3, ¶0027 - ¶0031, ¶0047, and ¶0052, Chow teaches  inputting real-time traffic information provided by third party servers and external databases 106 into traffic infrastructure 104, wherein traffic infrastructure 104 utilizes traffic condition information comprising density and movement / flow of other vehicles on highway on-ramp while considering typical traffic congestion schedule (hours) and subsequently provided to the vehicle 102 through wireless network 108 to determine a lane which the vehicle travels); and 
generating a target path of the vehicle leading to the stop line of the merge lane.  (See at least Figs. 1, 3, ¶0027 - ¶0031, ¶0047, and ¶0052, Chow teaches  inputting real-time traffic information provided by third party servers and external databases 106 into traffic infrastructure 104, wherein traffic infrastructure 104 utilizes traffic condition information comprising density and movement / flow of other vehicles on highway on-ramp while considering typical traffic congestion schedule (hours) and subsequently provided to the vehicle 102 through wireless network 108, generating a target path of the vehicle leading to the stop line of the merge lane).

Claims 1, 7, and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. US 2021/0001856 A1 to MIURA et al. (herein after "Miura").
As to Claim 1,
Miura discloses a travel control apparatus configured to control a travel of a vehicle so as to travel along a target path (see at least Figs. 1.

    PNG
    media_image3.png
    526
    756
    media_image3.png
    Greyscale

See Fig. 4 ~ traffic light recognition unit 68, adjacent lane determination unit 72, trajectory generation unit 62, action plan creation unit 60, and travel control unit 84.  

    PNG
    media_image4.png
    521
    757
    media_image4.png
    Greyscale

See ¶0050, and ¶0066, Miura discloses a travel control apparatus configured where action plan creation unit receives external environment information such as sensors that recognize traffic lights, which then subsequently inform trajectory generation unit 62, where the generated trajectory is then inputted into the travel control unit to compel the vehicle to control the vehicle to travel along a target path), comprising 
an electronic control unit including a microprocessor and a memory connected to the microprocessor, wherein the microprocessor (see at least Fig. 3 and ¶0047, control system device group 12 includes processing unit 52 which comprises a processor and storage device 54 (memory)) is configured to perform: 
acquiring a change schedule information of a traffic light installed over each of a plurality of merge lanes that merge with a main line and configured to be able to change an indication form between a first indication form permitting the vehicle to merge with the main line (see at least Figs. 1, 4, and ¶0034, traffic light recognition unit 68 detects /perceives traffic light 108a / 108b change schedule information (traffic signal light transition / switching), permitting the vehicle to merge with the main lane) and 
a second indication form instructing the vehicle to stop before a stop line (see at least Fig. 1 and ¶0034, traffic light 108a signals red for vehicle to stop before a stop line); 
determining a merge lane on which the vehicle travels among the plurality of merge lanes, based on the change schedule information of a traffic light located in a travel direction of the vehicle (see at least Figs. 1, 4 - 6, 8 - 9, and ¶0075 - ¶0080. Miura teaches merging assistance control receives input from traffic light recognition unit 68 (determining traffic light change schedule) and merging point recognition unit 78; and utilizes action plan creation unit 60 to determine a merge lane for the vehicle among a plurality of merge lanes of the highway on-ramp.  In particular, see Figs. 4, and 7 – 9); and 
generating a target path of the vehicle leading to the stop line of the merge lane.  (See at least Figs. 1, 4 ~ trajectory generation unit 62, ¶0037, ¶0063, and ¶0075, merging assistance control corresponds with merging traffic light 108 and works in coordination with trajectory generation unit 62 to generate a target path of the vehicle leading to the stop line of the merge lane).
As to Claim 7,
Miura discloses a  travel control apparatus configured to control a travel of a vehicle so as to travel along a target path (see at least Figs. 1, 4, ¶0050, and ¶0066, Miura discloses a travel control apparatus configured where action plan creation unit receives external environment information such as sensors that recognize traffic lights, which then subsequently inform trajectory generation unit 62, where the generated trajectory is then inputted into the travel control unit to compel the vehicle to control the vehicle to travel along a target path), comprising 
an electronic control unit including a microprocessor and a memory connected to the microprocessor, wherein the microprocessor is configured (see at least Fig. 3 and ¶0047, control system device group 12 includes processing unit 52 which comprises a processor and storage device 54 (memory)) to function as: 
an acquisition unit configured to acquire a change schedule information of a traffic light installed over each of a plurality of merge lanes that merge with a main line and configured to be able to change an indication form between a first indication form permitting the vehicle to merge with the main line (see at least Figs. 1, 4, and ¶0034, traffic light recognition unit 68 detects /perceives traffic light 108a / 108b change schedule information (traffic signal light transition / switching), permitting the vehicle to merge with the main lane) and 
a second indication form instructing the vehicle to stop before a stop line (see at least Fig. 1 and ¶0034, traffic light 108a signals red for vehicle to stop before a stop line);  
a determination unit configured to determine a merge lane on which the vehicle travels among the plurality of merge lanes, based on the change schedule information of a traffic light located in a travel direction of the vehicle (see at least Figs. 1, 4 - 6, 8 - 9, and ¶0075 - ¶0080. Miura teaches merging assistance control receives input from traffic light recognition unit 68 (determining traffic light change schedule) and merging point recognition unit 78; and utilizes action plan creation unit 60 to determine a merge lane for the vehicle among a plurality of merge lanes of the highway on-ramp.  In particular, see Figs. 4, and 7 – 9); and 
a path generation unit configured to generate a target path of the vehicle leading to the stop line of the merge lane.  (See at least Figs. 1, 4 ~ trajectory generation unit 62, ¶0037, ¶0063, and ¶0075, merging assistance control corresponds with merging traffic light 108 and works in coordination with trajectory generation unit 62 to generate a target path of the vehicle leading to the stop line of the merge lane).
As to Claim 13,
Miura discloses a travel control method of a travel control apparatus configured to control a travel of a vehicle so as to travel along a target path, the travel control method (see at least Figs. 1, 4, 7 - 9, ¶0050, and ¶0066, Miura discloses a travel control apparatus and method configured where action plan creation unit receives external environment information such as sensors that recognize traffic lights, which then subsequently inform trajectory generation unit 62, where the generated trajectory is then inputted into the travel control unit to compel the vehicle to control the vehicle to travel along a target path) comprising: 
acquiring a change schedule information of a traffic light installed over each of a plurality of merge lanes that merge with a main line and configured to be able to change an indication form between a first indication form permitting the vehicle to merge with the main line (see at least Figs. 1, 4, and ¶0034, traffic light recognition unit 68 detects /perceives traffic light 108a / 108b change schedule information (traffic signal light transition / switching), permitting the vehicle to merge with the main lane) and 
a second indication form instructing the vehicle to stop before a stop line (see at least Fig. 1 and ¶0034, traffic light 108a signals red for vehicle to stop before a stop line); 
determining a merge lane on which the vehicle travels among the plurality of merge lanes, based on the change schedule information of a traffic light located in a travel direction of the vehicle (see at least Figs. 1, 4 - 6, 8 - 9, and ¶0075 - ¶0080. Miura teaches merging assistance control receives input from traffic light recognition unit 68 (determining traffic light change schedule) and merging point recognition unit 78; and utilizes action plan creation unit 60 to determine a merge lane for the vehicle among a plurality of merge lanes of the highway on-ramp.  In particular, see Figs. 4, and 7 – 9); and 
generating a target path of the vehicle leading to the stop line of the merge lane.  (See at least Figs. 1, 4 ~ trajectory generation unit 62, ¶0037, ¶0063, and ¶0075, merging assistance control corresponds with merging traffic light 108 and works in coordination with trajectory generation unit 62 to generate a target path of the vehicle leading to the stop line of the merge lane).

Allowable Subject Matter
Claims 2 – 6 and 8 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, the prior art appears to be silent in determining when the vehicle reaches a position a predetermined distance before the stop line of a second merge lane while
traveling on the second merge lane among the plurality of merge lanes which is more remote from the main lane than a first merge lane,
the first merge lane or the second merge lane as a merge lane on which the vehicle travels based on the change schedule information.  Emphasis added.

Conclusion                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661